Citation Nr: 0620335	
Decision Date: 07/13/06    Archive Date: 07/21/06

DOCKET NO.  00-15 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for low back 
disability.

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for cervical spine 
disability.

3.  Whether new and material evidence has been received to 
reopen a claim for service connection for right knee 
disability.

4.  Entitlement to service connection for hypertension.

5.  Entitlement to service connection for hypoglycemia and 
diabetes mellitus.

6.  Entitlement to service connection for anemia.

7.  Entitlement to service connection for peripheral 
neuropathy.

8.  Entitlement to service connection for an acquired 
psychiatric disorder.
REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The veteran served on active duty from February 1964 to 
February 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California. 

The Board issued a decision in September 2001 which was 
subsequently vacated by a March 2003 order of the United 
States Court of Appeals for Veterans Claims (Court).  The 
Appellee's Motion to Remand supporting the Court's order 
reflects that the September 2001 Board decision vacated and 
remanded for readjudication in light of the notice provisions 
of the Veterans Claims Assistance Act of 2000 (VCAA).  The 
case was then returned to the Board, which in February 2004, 
reopened the claim for service connection for an acquired 
psychiatric disorder and remanded the issue along with the 
other issues on appeal to the RO for compliance with the 
March 2003 Court order. The case has been returned to the 
Board for further appellate review.

In July 2005 correspondence, the veteran withdrew the claims 
of entitlement to service connection for chronic fatigue 
syndrome, disorder of the pancreas and post-traumatic stress 
disorder (PTSD) and an application to reopen a claim for 
entitlement to service connection for stomach disorder from 
appellate status.  38 C.F.R. § 20.204 (2005).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)).  VCAA includes an enhanced duty on the part of VA to 
notify a claimant of the information and evidence necessary 
to substantiate a claim for VA benefits and which evidence, 
if any, the claimant is expected to obtain and submit, and 
which evidence will be retrieved by VA. See 38 U.S.C.A. § 
5103(a) and (b) (West 2002 & Supp. 2005).  Also see 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

During the pendency of this appeal, on March 3, 2006, the 
Court of Appeals for Veterans Claims issued a decision in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held 
that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim, including the degree of disability 
and the effective date of an award.  Subsequently, the Court 
issued a decision in the appeal of Kent v. Nicholson, No. 04-
181 (Vet. App. March 31, 2006), which established new 
requirements regarding the VCAA notice and reopening claims.  
The Court held that the VCAA notice in a matter where the 
veteran is attempting to reopen a claim must include the 
bases for the denial in the prior decision and VA must 
respond with a notice letter that describes what evidence 
would be necessary to substantiate that element or elements 
required to establish service connection that were found 
insufficient in the previous denial.  Id.  Therefore, the 
question of what constitutes material evidence to reopen a 
claim for service connection depends on the basis on which 
the prior claim was denied.  See Evans v. Brown, 9 Vet. App. 
273, 283 (1996) (holding evidence is material if it is 
relevant to and probative of an issue that was a specified 
basis for the last final disallowance).

This case has been the subject of a remand from the Court, 
exclusively involving the VCAA. The VA was instructed to 
provide the veteran with notice and assistance specific to 
his claims in conformance with the requirements of the VCAA.  
In conjunction with the Board's February 2004 remand 
directives, the RO issued a VCAA letter in April 2004.  The 
Board finds, however, that the VCAA notice is deficient for 
the remanded issues.  Although the letter initially listed 
all the issues on appeal, the body of the letter focused 
primarily on the veteran's claim for service connection for 
PTSD (which was later withdrawn).  The veteran was not 
provided with notice of what type of information and evidence 
was needed to substantiate the other claims for service 
connection that are on appeal.  In addition, as to the 
veteran's new and material evidence claims, the VCAA notice 
to the veteran did not include a description of what evidence 
would be necessary to substantiate the element(s) required to 
establish service connection that were found insufficient in 
the previous denials, as required by Kent.  

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claims and full 
compliance with due process requirements, the case is 
REMANDED for the following development:

1.  The AMC/RO must ensure that all 
notification action required by 38 U.S.C.A. 
§§ 5103 and 5103A (West 2002) are fully 
complied with.  See Dingess v. Nicholson, 
19 Vet. App. 473 (2006); Kent v. Nicholson, 
No. 04-181 (Vet. App. March 31, 2006).

Such notice must be specific to each claim 
on appeal and include notice of the 
evidence that is necessary to substantiate 
each claim and notice of what evidence the 
veteran should provide and what evidence VA 
will obtain in compliance with 38 U.S.C.A. 
§ 5103 and § 5103A, with respect to each 
claim.  

With respect to the application to reopen 
claims for service connection for a low 
back disability, a cervical spine 
disability, and a right knee disability, 
the VCAA notice to the veteran must include 
a description of what evidence would be 
necessary to substantiate the elements 
required to establish service connection 
that were found insufficient in the 
previous denials, as required by Kent.  

The AMC/RO must specifically request that 
the veteran provide any evidence in his 
possession that pertains to any of his 
claims and has not been furnished 
previously.  See 38 C.F.R. § 3.159(b). 

In conjunction with the foregoing, the 
AMC/RO must include corrective VCAA notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), that provides an explanation as 
to the information or evidence needed to 
establish a disability rating and effective 
date for each claim on appeal, as outlined 
by the Court in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

2.  The AMC/RO should review the claims 
file and ensure that no other notification 
or development action, in addition to that 
directed above, is required of the 
veteran's claims.  If further action is 
required, the RO should undertake it before 
further adjudication of the claims.

3.  Thereafter, the AMC/RO must 
readjudicate the claims on appeal.  If any 
benefit sought on appeal is not granted to 
the veteran's satisfaction, the veteran 
should be provided a supplemental Statement 
of the Case, which should contain notice of 
all relevant actions taken on the claims, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


